DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "receiving a moving force from the bumper while an external force is applied to the bumper… distance between a floor and the lower end of the movable unit in the second position is less than a distance between the floor and the lower end of movable unit in the first position" in claim 1; " wherein the elastic member protrudes from the base cover, includes multiple bends, and contacts a back surface of the rotating body" in claim 19;.
The closest prior art of record are Japanese Patent Application Morishita (JP2002000512A) which discloses a vacuum cleaner with a body that opens and closes dust suction port inlet to allow it easily suction up debris when it gets close to a wall surface, United States Patent Lee et al. (US 10918250 B2) which discloses a robot vacuum cleaner with a bumper also has are tractable shutter body that increases the ability for the vacuum cleaner to clean around obstacles. Japanese Patent Application Iguchi (JPH01181826A) which discloses a vacuum cleaner with a detecting member and shutter body where the detecting member receives a force from a wall, where the force is transferred to the shutter body to cause it to rotate in clockwise direction which allows the vacuum cleaner to efficiently suck up dust when it comes in contact with a wall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723